Bt the Court.
The case of Wheeler v. Wheeler 11 Vt. 60, must govern the decision of this case. It was there held, that a payment of part of a debt, when the whole is due, is not a legal consideration for a contract, on the part of the creditor, to receive that amount in full satisfaction of the debt; and that such payment operates only as a discharge to that amount, leaving the balance of the claim still due and unsatisfied, and for which the creditor, notwithstanding his discharge, can sustain his action. This case does not fall within any of the exceptions to the general rule, referred to in that case. The effect of a full discharge cannot be given to this payment and receipt, without overruling the various cases decided in this State. The discontinuance of a suit, brought for unliquidated damages, or for disputed claims, may be a sufficient consideration to sustain such a contract. Chitty on Contracts 45,748, note. But when this compromise was made, no part of the plaintiff’s account was then disputed; but the parties, treating the whole as due and payable, compromised the matter on that ground.
If this receipt had been executed by the plaintiffs, such must have been its effect; and the same effect must be given to the receipt given by Mr. Pratt, even regarding him as the authorized agent of the plaintiffs, and rendered so, by the receipt and retention by the plaintiff of the money paid on the contract.
This being the only matter presented, the judgment must be affirmed.